Case: 11-51132     Document: 00511945840         Page: 1     Date Filed: 08/06/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           August 6, 2012
                                     No. 11-51132
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MANUEL OLMOS, JR., also known as Manuel Olmos,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:10-CR-297-3


Before SMITH, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Manuel Olmos, Jr., pleaded guilty to conspiring to possess with intent to
distribute and to distribute at least 500 grams of methamphetamine. He was
sentenced to 275 months of imprisonment and five years of supervised release.
Olmos contends that his sentence is substantively unreasonable because it is
greater than necessary to meet the sentencing goals in 18 U.S.C. § 3553(a). He
argues that the career offender Guideline produced a guidelines range that was
greater than necessary to provide just punishment, to provide adequate

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51132    Document: 00511945840    Page: 2   Date Filed: 08/06/2012

                                 No. 11-51132

deterrence, and to protect the public. He also argues that the district court
failed to properly account for his minimal criminal history, remorse for his
conduct, record of employment, and record of being a committed father.
      We review the substantive reasonableness of a sentence for abuse of
discretion.   Gall v. United States, 552 U.S. 38, 51 (2007). We apply a
presumption of reasonableness to a sentence imposed within a properly
calculated guidelines range. United States v. Campos-Maldonado, 531 F.3d 337,
338 (5th Cir. 2008). “The presumption is rebutted only upon a showing that the
sentence does not account for a factor that should receive significant weight, it
gives significant weight to an irrelevant or improper factor, or it represents a
clear error of judgment in balancing sentencing factors.” United States v. Cooks,
589 F.3d 173, 186 (5th Cir. 2009).
      The district court was aware that Olmos was the father of three children
and had a brief record of employment. At sentencing, Olmos apologized for his
conduct. The district court stated in writing that it imposed a sentence at the
low end of the guidelines range because Olmos had only six criminal history
points prior to the application of the career offender Guideline. The district
court also took into account that the quantity of methamphetamine Olmos was
held responsible for, 6.37 kilograms, was “at the lower end of the Drug Quantity
Table.” Thus, the record reflects that the district court concluded that a 275-
month sentence was appropriate in light of the § 3553(a) factors concerning the
nature and seriousness of the offense and Olmos’s history and characteristics.
See § 3553(a)(1), (2)(A).
      Olmos has not demonstrated that the district court failed to give the
proper weight to any particular § 3553(a) factor or that his sentence “represents
a clear error of judgment in balancing sentencing factors.” Cooks, 589 F.3d at
186. Therefore, Olmos has failed to rebut the presumption of reasonableness
that we apply to his within-guidelines sentence. See id.
      The judgment of the district court is AFFIRMED.

                                       2